Citation Nr: 0028763	
Decision Date: 10/31/00    Archive Date: 11/03/00

DOCKET NO.  95-05 612	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to an effective date earlier than August 24, 
1993, for a grant of service connection for coronary artery 
disease.  


REPRESENTATION

Appellant represented by:	George F. Wolcott, Attorney


ATTORNEY FOR THE BOARD

E. Pomeranz, Associate Counsel






INTRODUCTION

The appellant served on active duty from September 4, 1943 to 
December 20, 1945.  He was a prisoner-of-war (POW) of the 
German government from November 1944 to May 1945.  

This appeal originally came before the Board of Veteran's 
Appeals (Board) on appeal from an August 1994 rating decision 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) located in Seattle, Washington, which denied the 
appellant's claim seeking an effective date earlier than 
August 24, 1993, for the grant of service connection for 
coronary artery disease.  The Board entered a decision in 
this case on September 18, 1998, denying the appeal.

The appellant appealed to the United States Court of Appeals 
for Veterans Claims (formerly the United States Court of 
Veterans Appeals (hereinafter, "the Court")). In October 
1999, the parties filed a Joint Motion to Vacate and Remand 
the Decision of the Board of Veterans' Appeals and for Stay 
of Proceedings (Joint Motion).  In an Order dated October 7, 
1999, the Court granted the Joint Motion, vacated the Board's 
September 1998 decision, and remanded the case, pursuant to 
38 U.S.C.A. § 7252(a) (West 1991), for compliance with the 
instruction contained in the Joint Motion.  Copies of the 
Court's Order and the Joint Motion have been placed in the 
claims file.


FINDINGS OF FACT

1.  The appellant was separated from active duty service on 
December 20, 1945.  

2.  The appellant filed a claim for service connection for a 
heart condition in July 1946, less than one year after his 
separation from active duty service.  The claim remained 
pending and unadjudicated until 1984.

3.  The initial adjudication of the appellant's pending claim 
for service connection for a heart condition was in a June 
1984 rating decision.  In that decision, the RO denied 
service connection for coronary artery disease.  The 
appellant, himself, initiated and perfected a timely 
administrative appeal.  

4.  The July 1988 withdrawal by the appellant's 
representative of the appellant's claim for service 
connection for coronary artery disease was invalid.  

5.  The evidence of record demonstrates that as of July 10, 
1946, the appellant was found to have electrocardiogram 
changes consistent with coronary insufficiency, which have 
been medically determined as documenting evidence of coronary 
artery disease at that time, for which the appellant 
continued to require medication.


CONCLUSION OF LAW

Resolving all reasonable doubt in favor of the appellant, the 
requirements for an effective date of July 10, 1946, for a 
grant of service connection for coronary artery disease, are 
met.  38 U.S.C.A. §§ 5107, 5110 (West 1991); 38 C.F.R. 
§§ 3.1(p), 3.151, 3.155, 3.160, 3.400 (1999); 38 C.F.R. 
§ 4.104, Diagnostic Code 7005 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board finds that the appellant's claim is well grounded 
within the meaning of 38 U.S.C.A. § 5107(a).  That is, the 
Board finds that the appellant has presented a claim which is 
not implausible when his contentions and the evidence of 
record are viewed in the light most favorable to that claim.  
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990). The Board is also 
satisfied that all relevant facts have been properly and 
sufficiently developed and that no further assistance to the 
appellant is required in order to comply with the duty to 
assist as mandated by 38 U.S.C.A. § 5107(a).

Unless specifically provided otherwise, the effective date 
for an award based on an original claim shall be fixed in 
accordance with the facts found, but shall not be earlier 
than the date of receipt of the application thereof.  
38 U.S.C.A. § 5110(a) (West 1991).  This statutory provision 
is implemented by regulation which provides that the 
effective date of an award of disability compensation based 
on an original claim will be the date of receipt of the claim 
or date entitlement arose, whichever is later.  38 C.F.R. 
§ 3.400; see also 38 C.F.R. § 3.4(b)(1) (1999) (defining 
"disability compensation" as basic entitlement for a 
veteran who is disabled as a result of a disease or injury 
incurred in or aggravated in the line of duty in active 
service).

The effective date for an award of direct service connection 
will the day following separation from service or the date 
entitlement arose if the claim is received within one year 
after service separation; otherwise the date of receipt of 
the claim, or the date entitlement arose, whichever is later.  
38 C.F.R. § 3.400(2)(i) (1999).  The effective for an award 
of presumptive service connection will be the date 
entitlement arose, if the claim is received within one year 
after service separation; otherwise the date of receipt of 
the claim, or the date entitlement arose, whichever is later.  
38 C.F.R. § 3.400(2)(ii) (1999).

A claim may be either a formal or informal written 
communication "requesting a determination of entitlement, or 
evidencing a belief of entitlement, to a benefit."  
38 C.F.R. § 3.1(p).  An informal claim is any communication 
indicating an intent to apply for one or more benefits.  The 
benefit being sought must be identified.  38 C.F.R. § 3.155.

The appellant contends that the effective date for the grant 
of service connection for coronary artery disease should be 
earlier than August 1993.  Specifically, he maintains that 
the effective date should be in July 1946, when his heart 
condition was first shown.

The record discloses that the appellant had honorable active 
service from September 4, 1943 to December 20, 1945.  He was 
a POW from November 1944 to May 1945.  

On July 22, 1946, the RO received a correspondence from the 
appellant's representative, the Veterans of Foreign Wars of 
the United States (VFW).  This correspondence indicated that 
the appellant had received "outpatient treatment (E.C.G.)" 
at the U.S. Naval Hospital in Philadelphia from June to July 
1946.  The VFW requested that the RO obtain the above 
records.  The evidence of record shows that in a July 1946 
correspondence from the RO to the U.S. Naval Hospital, the RO 
requested any records pertaining to treatment for the 
appellant from June to July 1946.  

In an undated statement from the appellant, received by the 
RO in 1946, the appellant filed a formal application for any 
benefits to which he may have been entitled.  In this 
statement, the appellant indicated that a formal application 
had been previously made.  He noted that his current 
disabilities included, among other things, a heart condition.  
According to the appellant, all of his current disabilities 
were incurred during service.  He reported that for seven 
months, he was a POW, and that he had been treated at the 
Station Hospital, near Kelly Field, in San Antonio, Texas.  

A VA medical statement from V.M.D., M.D., of the U.S. Naval 
Hospital, to the RO, dated in September 1946, shows that at 
that time, Dr. V. stated that in compliance with the RO's 
earlier request, he was providing a copy of the appellant's 
examinations which had been conducted at the hospital from 
June to July 1946 .  Dr. V. indicated that on July 10, 1946, 
the appellant was treated after complaining that he had 
developed pain in his midline sternum and that he was afraid 
that he was having a heart attack.  At that time, he noted 
that his heart was beating very rapidly and that he felt 
"shaky."  Dr. V. reported that on July 18, 1946, the 
appellant's electrocardiogram (ECG) was interpreted as 
showing a possible coronary insufficiency.  At that time, the 
appellant noted that he had had no pains since his last 
visit.  According to Dr. V., on July 29, 1946, the 
appellant's ECG was interpreted as showing slight coronary 
insufficiency.  On each occasion, the appellant received 
medication, from which he felt definite relief.

The medical records pertaining to treatment at the U.S. Naval 
Hospital also include a report of an electrocardiogram, dated 
July 10, 1946, which revealed findings indicative of coronary 
artery insufficiency

The Board notes that in rating decisions dated in December 
1946, January 1947, September 1947, November 1947, August 
1948, August 1949, and December 1958, the RO never addressed 
the appellant's claim of entitlement to service connection 
for a heart condition.

A VA Hospital Summary shows that the appellant was 
hospitalized for three days in December 1976 in order to 
undergo a coronary arteriogram, the results of which revealed 
a 100 percent occlusion of the right coronary artery with 
retrograde filling via the left.  According to the Summary, 
following the arteriogram, the appellant was diagnosed with 
coronary artery disease.

In September 1980, the appellant submitted VA Form 21-4138, 
Statement in Support of Claim.  At that time, he filed a 
claim for entitlement to service connection for coronary 
artery disease.  The appellant contended that the abuse that 
he suffered as a POW caused him to later develop coronary 
artery disease.  In addition, in a December 1983 statement 
from the appellant to the RO, the appellant continued to 
maintain that his currently diagnosed coronary artery disease 
was related to his experiences as a POW.  He stated that in 
January 1980, he had five bypasses performed.  

In February 1984, the appellant underwent a VA examination 
for former POWs.  At that time, he was diagnosed with 
coronary artery disease and coronary artery bypass grafting.  

In a June 1984 rating action, the RO denied the appellant's 
claim of entitlement to service connection for coronary 
artery disease.  The appellant, himself, filed a Notice of 
Disagreement (NOD) in July 1985, and a Statement of the Case 
(SOC) was issued in October 1985.  In December 1985, the 
appellant, himself, submitted his substantive appeal (VA Form 
9).  In a June 1986 decision, the Board remanded the 
appellant's claim for further development, and in a March 
1988 rating decision, the RO again denied the appellant's 
claim for entitlement to service connection for coronary 
artery disease.  A Supplemental Statement of the Case (SSOC) 
was issued in April 1988.  

On July 14, 1988, Mr. C.A.S., of the American Ex-Prisoners of 
War, the appellant's new representative, submitted VA Form 1-
646, Statement of Accredited Representative in Appealed Case.  
At that time, Mr. S. indicated that while the appellant 
continued to maintain that there were other physical 
conditions that he believed were related to his POW 
experiences, he no longer wished to continue to seek service 
connection for them at that time.  Mr. S. further noted that 
in light of the above, it was the appellant's wish to 
withdraw any issues that were still in active pending status 
with the Board or with the RO.  According to Mr. S., the 
appellant's case was to be considered closed with respect to 
any remaining issues that were in contention.  

In a correspondence from the Board to the appellant and his 
representative, dated in December 1988, the Board 
acknowledged receipt of the withdrawal of the appellant's 
appeal.  The Board noted that the appellant's claim had been 
removed from the appeal docket.   

In July 1990, the appellant submitted VA Form 21-4138, 
Statement in Support of Claim.  At that time, he filed a 
claim for entitlement to service connection for coronary 
artery disease.  

A private medical statement from G.W.Z., M.D., dated in March 
1996, shows that at that time, Dr. Z. indicated that he had 
recently examined the appellant and reviewed his claims file.  
Dr. Z. stated that based on the appellant's medical history 
and current physical examination, it was his medical opinion 
that there was evidence of coronary artery disease dating 
back to at least July 1946 when ECG changes consistent with 
coronary insufficiency were noted at that time.  According to 
Dr. Z., he could not find any ECG results that could have 
been read as entirely normal in the 1946 or 1947 period.  
Thus, Dr. Z. concluded that in his opinion, the appellant had 
underlying coronary insufficiency, based on the 
electrocardiograms in the 1946 and 1947 records, which was 
probably the beginning of his coronary artery disease 
syndrome.  

In an August 1994 rating action, the RO granted the 
appellant's claim on a presumptive basis.  At that time, the 
RO noted that on July 12, 1994, VA published a final rule, 
effective retroactively to August 24, 1993, to amend 
adjudication regulations concerning diseases subject to 
presumptive service connection in former POWs by stating that 
the statutory term "beriberi heart disease" included 
ischemic heart disease in former POWs who had experienced 
localized edema during captivity.  Therefore, in light of the 
above, the RO granted service connection for coronary artery 
disease, effective from August 24, 1993, based on the 
liberalizing law.  However, in an August 1994 rating action, 
the RO denied the appellant's claim seeking an effective date 
earlier than August 24, 1993, for the grant of service 
connection for coronary artery disease; and this appeal 
followed.  

In this case, the Board observes that the appellant filed an 
original claim for entitlement to service connection for a 
heart condition, in general, in July 1946.  The Board notes 
that inasmuch as the July 1946 statement from the appellant's 
representative (VFW) referred to "outpatient treatment 
(E.C.G.)" that the appellant had received at the U.S. Naval 
Hospital from June to July 1946, and the appellant's formal 
application for compensation for a heart condition was 
received by the RO in 1946, see 38 C.F.R. §§ 3.151, 3.155, 
there is a basis for construing these written communications 
as a "pending claim" for service connection for a heart 
condition, which has been diagnosed as coronary artery 
disease.

The Board observes that the appellant's original claim for 
service connection for a heart condition, filed in July 1946, 
was not adjudicated until June 1984.  As evidenced by record, 
in rating decisions dated in December 1946, January 1947, 
September 1947, November 1947, August 1948, August 1949, and 
December 1958, the RO never addressed the appellant's claim 
of entitlement to service connection for a heart condition.  
Similarly, no adjudicative action was taken by the RO 
following the submission of a December 1976 VA hospital 
summary report, which included a diagnosis of coronary artery 
disease.  Thus, the appellant's July 1946 claim remained in a 
pending status, as evidenced by his September 1980 statement, 
as well as the December 1976 VA hospital report, which 
indicated an intent on the appellant's part to continue to 
pursue his claim for a heart condition.  See 38 C.F.R. 
§ 3.160(c) (1999).

In this context, the record reflects that the June 1984 
rating action, which denied the claim for service connection 
for coronary artery disease, is the initial adjudication of 
the appellant's pending heart claim.  In addition, the June 
1984 rating action is not a final decision because the 
appellant's representative (the American Ex-Prisoners of War) 
did not have the authority to withdraw an appeal personally 
filed by the appellant.  See 38 C.F.R. § 19.125(c) (1988).  
As aptly noted by the record, the appellant personally filed 
both his June 1985 NOD and his December 1985 substantive 
appeal.  Moreover, there is no evidence of record showing 
that the appellant gave his consent to the July 1988 
withdrawal by his representative.  Since the Board did not 
have the authority, under applicable regulation, to accept 
the withdrawal that was filed by the appellant's 
representative, the appellant's July 1946 heart claim 
remained open and pending, and thus the June 1984 rating 
decision did not constitute a final decision as to that 
claim.  Id; see also Meek v. Brown, 5 Vet. App. 284, 287 
(1993) (applying the provisions of 38 C.F.R. § 3.160(c)); cf. 
38 C.F.R. § 3.160(d) (defining a "finally adjudicated 
claim").

In considering the above, the Board finds that the claim 
filed by the appellant in July 1946 was for a heart 
condition, which has been diagnosed as coronary artery 
disease.  That claim was the appellant's original claim for 
compensation for that disability, the status of which 
remained open and pending throughout the course of this 
administrative appeal.  In addition, the evidence of record 
reflects that the appellant was found to have 
electrocardiogram changes consistent with coronary 
insufficiency as early as July 10, 1946, for which the 
appellant required medication.  These same medical data have 
been interpreted by the appellant's treating cardiologist, as 
documenting evidence of coronary artery disease at that same 
time.  In this regard, the Board observes that in Dr. 
G.W.Z.'s March 1996 statement, Dr. Z. related that based on 
the appellant's medical history, current physical 
examination, and a review of the records contained in the 
claims folder, it was his medical opinion that "there was 
evidence of coronary artery disease dating back to at least 
July 1946, when ECG changes consistent with coronary 
insufficiency were noted at that time."  Dr. Z. further 
opined that the appellant had underlying coronary 
insufficiency, based on the electrocardiograms in the 1946 
and 1947 records, which was probably the beginning of his 
coronary artery disease syndrome.  On balance, there is a 
reasonable basis to find that the evidence of record also 
establishes support for the appellant's entitlement to 
presumptive service connection for coronary artery disease, 
as this chronic heart disease is shown by the evidence to 
have been manifested to a degree of at least 10 percent 
within one year from the appellant's separation from active 
duty on December 20, 1945.  See 38 U.S.C.A. §§ 1101, 1112, 
1113 (West 1991); 38 C.F.R. §§ 3.307, 3.309, 4.104, 
Diagnostic Code 7005 (1999).  Therefore, resolving all 
reasonable doubt in the appellant's favor, and applying the 
provisions of 38 U.S.C.A. § 5110(b)(1) and 38 C.F.R. 
§ 3.400(2)(ii), the Board determines that, since the 
appellant's July 1946 application was received by the VA 
within one year after his separation from active duty in 
December 1945, the effective date for a grant of service 
connection for coronary artery disease is July 10, 1946, the 
date on which the entitlement arose.  Accordingly, the appeal 
is granted.


ORDER

An effective date of July 10, 1946, for a grant of service 
connection for coronary artery disease is granted, subject to 
the laws and regulations governing the payment of monetary 
benefits.



		
	DEBORAH W. SINGLETON
	Member, Board of Veterans' Appeals


 

